                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


JETTON GENERAL CONTRACTING, INC.

             Plaintiff/Counter-Defendant

v.                                              CASE NO. 3:19-cv-00191-JM

KEVIN CUNNINGHAM

             Defendant/Counter-Claimant




                                ORDER OF DISMISSAL
       Pursuant to the Joint Stipulation of Dismissal filed by the parties on August 30,
 2019, the complaint and counterclaims are dismissed with prejudice.


                                               _________________________
                                               United States District Judge

                                               __September 30, 2019______
                                               Date




Prepared by:
Ashley D. Peoples, Ark. Bar No. 2008171
NEWLAND & ASSOCIATES, PLLC
2228 Cottondale Lane, Suite 220
Little Rock, AR 72202
Attorneys for the Plaintiff

Approved by:
Bill Arnold, AR Bar # 2013031
Murphy, Thompson, Arnold,
Skinner & Castleberry
P.O. Box 2595
Batesville, AR 72503
Attorneys for Defendant
